 

              AIRCRAFT PURCHASE AGREEMENT   BOMBARDIER AEROSPACE
[f90725f9072500.gif]

This Aircraft Purchase Agreement (the “Agreement”) is made by and between
BOMBARDIER INC. (“Seller”) and WILLIAMS-SONOMA, INC. (“Buyer”) and shall be
effective as of the date of its acceptance and execution by Seller.

ARTICLE 1. AIRCRAFT DESCRIPTION

Subject to the provisions of this Agreement, Seller agrees to manufacture, sell
and deliver to Buyer, and Buyer agrees to take delivery of, and pay for, one
Bombardier Global Express Aircraft Model BD-700-1A10 bearing manufacturers
serial number 9120 (the “Aircraft”) as described in the Specification number
BCC-GX-302 dated 20 June 2002 amended 29 April 2003 (the “Completion Work”),
Description and Customer Support Services Manual dated January 2002 which are
attached hereto as Schedule “A-1” and Schedule “A, and the Aircraft Flight
Manual, Aircraft Maintenance Manual and the applicable Certificate of
Airworthiness which are respectively made part of this Agreement by reference
(collectively, the “Specification”).

ARTICLE 2. PRICE, PAYMENT SCHEDULE AND DELIVERY



2.1   In consideration of Seller’s obligations to manufacture, sell and deliver
the Aircraft to Buyer, Buyer shall pay to Seller the amount of $ [**] USD (the
“Purchase Price”) as follows:

                  (i)   1st payment due upon Buyer’s execution of this Agreement
(including that certain Deposit of $ [**]previously paid by Buyer to Seller on
25 March 2003, the (“Deposit”)):   $[**]USD                   (ii)   balance of
Purchase Price due at the Delivery Time (as hereinafter defined):   $[**]USD



2.2   The Aircraft shall be ready for [**] at Seller’s facility in the city of
Dorval, Quebec no later than [**]

ARTICLE 3. COMPLETION WORK

The parties agree that Seller shall complete the Aircraft in accordance with
Schedule “A-1”.

ARTICLE 4. GENERAL PROVISIONS

4.1   THE WARRANTY, OBLIGATIONS AND LIABILITIES OF SELLER AND THE RIGHTS AND
REMEDIES OF BUYER SET FORTH IN THE SPECIFICATION ARE EXCLUSIVE AND ARE IN LIEU
OF AND BUYER HEREBY WAIVES AND RELEASES ALL OTHER WARRANTIES, OBLIGATIONS,
REPRESENTATIONS OR LIABILITIES, EXPRESS OR IMPLIED, ARISING BY LAW, IN CONTRACT,
CIVIL LIABILITY OR IN TORT, OR OTHERWISE, INCLUDING BUT NOT LIMITED TO A) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE, AND
B) ANY OTHER OBLIGATION OR LIABILITY ON THE PART OF SELLER TO ANYONE OF ANY
NATURE WHATSOEVER BY REASON OF THE DESIGN, MANUFACTURE, SALE, REPAIR, LEASE OR
USE OF THE AIRCRAFT OR RELATED PRODUCTS AND SERVICES DELIVERED OR RENDERED
HEREUNDER OR OTHERWISE.

4.2   SELLER SHALL NOT BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
INCIDENTAL AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES
OR, WITHOUT LIMITING THE FOREGOING, FOR ANY LOST PROFITS OR ANY OTHER LOSSES OR
DAMAGES FOR OR ARISING OUT OF ANY LACK OR LOSS OF USE OF ANY AIRCRAFT, ANY
EQUIPMENT, ANY ACCESSORY OR ANY SPARE PART FOR ANY REASON.

4.3   THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE LIMITED
WARRANTIES AND THE LIMITATION OF LIABILITY PROVISIONS CONTAINED HEREIN AND IN
THE SPECIFICATION HAVE BEEN EXPRESSLY AGREED TO IN CONSIDERATION OF THE PURCHASE
PRICE AND OTHER PROVISIONS OF THIS AGREEMENT FOR THE BENEFIT OF BOTH SELLER AND
BOMBARDIER INC. (THE MANUFACTURER OF THE AIRCRAFT) TO HAVE EFFECT AS IF
BOMBARDIER INC. WAS A PARTY TO THIS AGREEMENT FOR SUCH PURPOSES. TO THE EXTENT
APPLICABLE LAWS DO NOT ALLOW THE LIMITATIONS SET OUT IN THIS ARTICLE 4, SUCH
LIMITATIONS SHALL NOT BE APPLIED OR INVOKED.

4.4   This Agreement shall be governed by and interpreted in accordance with the
internal laws of the State of New York, excluding any conflicts of law
provisions thereof.

4.5   Seller and Buyer acknowledge that the term Agreement as used herein, shall
include this Agreement, the Terms and Conditions on the reverse side, the
Specification and Addendum. Buyer’s Initials ______ Seller’s Initials _____

      BOMBARDIER INC.   WILLIAMS-SONOMA, INC. c/o Aero Law Group pllc 400
Cote-Vertu Road West   PO Box 50228 Dorval, Quebec H4S 1Y9 Canada   Bellevue, WA
98015 Telephone:514-855-5000   Telephone: 415-616-8562 Facsimile: 514-855-7806  
Facsimile: 415-616-8359 BY: /s/ GARY L. DOLSKI   BY: /s/ W. HOWARD LESTER TITLE:
General Manager: Contracts   TITLE: Chairman DATE: 30 April 2003   DATE: 4-30-03

[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
WILLIAMS-SONOMA,
INC.                                                                                                                                          1.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

ARTICLE 5. DELIVERY AND INSPECTION

5.1   Seller shall give Buyer reasonable notice of the date on which the
Aircraft will be ready for Buyer’s inspection and acceptance flight test of not
more than 10 hours duration. Within 10 days of such date, Buyer agrees to
perform such inspection and, if no defect or discrepancy is revealed, Buyer
shall accept delivery of the Aircraft before the end of such 10 day period (the
time of the acceptance of delivery of the Aircraft being the “Delivery Time”).

5.2   Any defect or discrepancy revealed by Buyer’s inspection and/or acceptance
flight test shall be corrected at no cost to Buyer before or after Delivery Time
depending on the nature of the defect or discrepancy and time required for
correction. If such correction requires an additional flight test, it shall be
conducted in accordance with Article 5.1. Buyer shall accept delivery of the
Aircraft within 3 days after any defect or discrepancy has been corrected.

5.3   Buyer shall accept delivery of the Aircraft by signing a receipt for
delivery in the form of Schedule “B”, attached hereto. Upon receipt of all
payments due at Delivery Time, Seller shall deliver to Buyer a bill of sale and
title to the Aircraft shall pass to Buyer free and clear of all rights, prior
claims, liens, charges and encumbrances (hereinafter “Liens”), and risk of
damage to or loss of the Aircraft shall pass to Buyer.

ARTICLE 6. PAYMENT AND TAXES

6.1   Seller shall remain exclusive owner of the Aircraft free and clear of all
Liens until such time as all payments due for the Purchase Price have been made
and Buyer has accepted the Aircraft in accordance with Article 5.

6.2   Buyer shall make all payments due under this Agreement by wire transfer in
US dollars and shall pay interest on any late payments at the rate equal to the
one year LIBOR rate as published in the “Money Rates” section of The Wall Street
Journal commencing on the date the late payment was first due.

6.3   Buyer shall be responsible for the payment of any sales, use, personal
property, excise, goods and services, value added, consumption, luxury,
withholding or other similar taxes, duties or assessments and any related
penalties and interest which may be levied, assessed, or imposed on Buyer or
Seller or otherwise by any governmental authority or agency as a result of or in
connection with this Agreement.

ARTICLE 7. LOSS OR DESTRUCTION

7.1   If the Aircraft is lost, destroyed or damaged beyond economic repair
before Delivery Time, this Agreement shall automatically terminate upon Seller
giving written notice of such occurrence to Buyer. Seller’s sole obligation and
liability shall then be to promptly return to Buyer all amounts previously paid
to Seller under this Agreement.

ARTICLE 8. EXCUSABLE DELAY

8.1   Seller shall not be liable for any failure to deliver or delay in delivery
of the Aircraft or delay in performance of any of its other obligations under
this Agreement, due directly or indirectly to force majeure, acts of God,
violence, fire, explosion, action of the elements or weather conditions, or
other catastrophe or accident, any legislation, act, order, directive, or
regulation of any government or governmental body, labour trouble, delay or
failure of carriers, subcontractors or suppliers, or any other cause beyond
Seller’s reasonable control or without Seller’s negligence (“Excusable Delay”).

8.2   In the event of any Excusable Delay, the time required for the performance
of any obligation in this Agreement shall be extended for a period equal to the
period during which any such cause and the effects thereof persist. If delivery
of the Aircraft is delayed by reason of Excusable Delay for more than 6 months,
either Buyer or Seller may terminate this Agreement upon giving written notice
to the other party, which notice shall be given within 15 days immediately
following such period of 6 months. Upon such termination, Seller’s sole
obligation and liability shall be to promptly return to Buyer all amounts
previously paid to Seller under this Agreement.

ARTICLE 9. TERMINATION

9.1   Either party may terminate this Agreement before Delivery Time by written
notice of termination to the other party upon the occurrence of any of the
following events: (i) the other party makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts; (ii) a receiver
or trustee is appointed for the other party or for substantially all of such
party’s assets and, if appointed without such party’s consent, such appointment
is not discharged or stayed within 30 days; (iii) proceedings under any law
relating to bankruptcy, insolvency or the reorganization or relief of debtors
are instituted by or against the other party and, if contested by such party,
are not dismissed or stayed within 30 days; or (iv) any writ of attachment or
execution or any similar process is issued or levied against the other party or
any significant part of its property and is not released, stayed, bonded or
vacated within 30 days after its issue or levy

9.2   Buyer may terminate this Agreement before Delivery Time if Seller is in
default or breach of any material term or condition of this Agreement and does
not act to cure such default or breach within 10 days after receipt of written
notice from Buyer specifying such default or breach and does not continue
thereafter to diligently correct or cure the alleged default or breach.

9.3   Upon termination of this Agreement by Buyer pursuant to and in accordance
with this Article 9, all amounts received by Seller on account of the Purchase
Price shall promptly be reimbursed to Buyer and such reimbursement shall
constitute Buyer’s sole right, remedy and recourse against Seller and Seller’s
sole obligation and liability to Buyer.

9.4   Seller may terminate this Agreement before Delivery Time if Buyer does not
accept delivery of the Aircraft in accordance with Article 5 or is in default or
breach of any material term or condition of this Agreement (except for payment
obligations that are covered by Article 9.5) and does not act to cure such
default or breach within 10 days after receipt of written notice from Seller
specifying such default or breach and does not continue thereafter to diligently
correct or cure the alleged default or breach.

9.5   Upon termination of this Agreement by Seller pursuant to and in accordance
with this Article 9 or if Buyer fails to make any of the payments provided for
in Article 2 on or before the stipulated date, all rights which Buyer may have
or may have had in or to this Agreement or the Aircraft shall be extinguished;
and Seller shall be entitled to retain an amount equivalent to [**] of the
Purchase Price, as liquidated damages for default and the parties shall
thereafter be released from all further obligations to each other. Buyer agrees
that such liquidated damages do not constitute a penalty and are a reasonable
and agreed amount of the anticipated or actual harm or damages to be suffered by
Seller as a result of or in connection with Buyer’s default. All other amounts
received by Seller on account of the Purchase Price shall be promptly returned
to Buyer.

ARTICLE 10. MISCELLANEOUS

10.1   Neither this Agreement nor any of the rights of Buyer hereunder shall be
assignable by Buyer. Notwithstanding the foregoing, this Agreement shall be
assignable by Buyer in whole or in part to a wholly-owned subsidiary or
affiliate of Buyer or any financial institution which is providing financing to
Buyer in connection with Buyer’s acquisition of the Aircraft provided that Buyer
shall remain jointly and severally liable with the assignee for the fulfilment
of all the obligations under this Agreement. Buyer hereby acknowledges that
Seller shall have the right, without Buyer’s consent, to create a security
interest or hypothec with respect to this Agreement or to assign or transfer
this Agreement or any of its rights hereunder to any financial institution or to
a wholly owned subsidiary or affiliate of Seller, provided that Seller’s
assignment to a financial institution or creation of a security interest or
hypothec shall be solely for the purpose of securing financing.

10.2   Any notice to be given hereunder shall be sent by registered or certified
mail, courier or facsimile transmission to the party to which said notice is to
be given at its address or facsimile number as shown on page 1 hereof unless
such address is changed by notice given to the other party in accordance
herewith. A notice shall be deemed given when received.

10.3   This Agreement shall inure to the benefit of and be binding upon each of
Seller and Buyer and their respective successors and permitted assigns.

10.4   This Agreement and the matters referred to herein constitute the entire
Agreement between Seller and Buyer and supersede and cancel all prior
representations, alleged warranties, statements, negotiations, drafts,
undertakings, letters, acceptances, agreements, understandings, contracts and
communications, whether oral or written, with respect to or in connection with
the subject matter hereof. This Agreement may only be amended or changed by a
written instrument signed by both parties. In the event of any inconsistencies
between this Agreement, any addendum, the Specification, the Schedules or other
annexes stated to be part of this Agreement, the order of precedence shall be:
any addendum, this Agreement, the Specification and other Schedules or annexes.

10.5   If any of the provisions of this Agreement are for any reason declared by
judgement of a court of competent jurisdiction to be unenforceable or
ineffective, those provisions shall be deemed severable from the other
provisions of this Agreement and the remainder of this Agreement shall remain in
full force and effect.

ARTICLE 11. CONFIDENTIALITY

11.1   This Agreement is confidential between the parties and shall not, without
the prior written consent of the other party, be disclosed by either party in
whole or in part to anyone except to assignees or transferees per the provisions
of Article 10.1 or as may be necessary for either party to carry out its
obligations under this Agreement.

[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
WILLIAMS-SONOMA,
INC.                                                                                                                                          2.

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”

GLOBAL EXPRESS [f90725f9072501.gif]

GLOBAL EXPRESS AIRCRAFT

DESCRIPTION
&
CUSTOMER SUPPORT SERVICES MANUAL

January 2002 (BAC)

 



--------------------------------------------------------------------------------



 



Schedule “A”

1.0     INTRODUCTION

This document describes the Aircraft, including its power plant, systems and
equipment.

Also included are descriptions of Seller’s Customer Support services that are
provided to the Buyer as part of the sale of the Aircraft, including warranty,
technical publications, crew training and the maintenance management system.

The Aircraft may be subject to changes during the course of the design,
manufacture and certification process or as the result of any legislation, act,
order, directive or regulation, or any interpretation thereof, of or by any
government or governmental body. If such changes take place and apply to all
aircraft in general or to all aircraft of the same category as the Aircraft and
are effective after the date of the Agreement but before Delivery Time, Buyer
shall pay Seller’s reasonable cost for such changes. If the incorporation of
such changes delays the delivery of the Aircraft, that delay shall be an
Excusable Delay under the Agreement.

2.0 GENERAL DESCRIPTION

          Accommodation         Crew (minimum)   2 Passengers (typical/maximum)
  8/19           Engines         Number   2 Make/model   BR710A2-20 Thrust  
14,750 lb.   65.6 kn Maintenance Program   Task oriented Flat rated to   ISA
+20°C           Auxiliary Power Unit         Make/model   Honeywell RE220GX
Maximum operational altitude   45,000 ft   13,716 m           Pressurization    
    Maximum differential   9.64 psi   .67 kg/cm2 Emergency relief   9.92 psi  
.69 kg/cm2 Maximum altitude with sea         level cabin pressure   26,500 ft  
8,077 m Cabin at 45,000 ft altitude   6,000 ft   1,829 m           Dimensions  
      Exterior         Length   99.4 ft   30.3 m Height   24.8 ft   7.6 m
Wingspan   94.0 ft   28.6 m Wing area (basic, reference area)   1,022 ft2   94.9
m2 Sweep (@ 25% chord line)   35 degrees Wing aspect ratio   8.04 Fuselage
maximum diameter   8.8 ft   2.7 m Wheel track   13.33 ft   4.06 m Wheelbase  
42.83 ft   13.05 m Minimum pavement width,         180° turn   68 ft   20.7 m  
        Hydraulic Systems         Number of independent systems   3 Number of
independent pumps   7 System pressure   3,000 psi   20.68 MPa Fluid   Phosphate
ester     Type IV low density           Electrical Power Systems         Number
of AC generators   6 Location and capacity   L/H engine: 2 @ 40 kVA     R/H
engine: 2 @ 40 kVA     APU: 45 kVA     RAT: 9 kVA Transformer rectifier units  
(4) 150 amp units           Fuel Capacity         Wing, fuselage and tail tanks
  6,422 gal   24,310 l           Design limit load factor   from – 1.0g to +2.5
g           Noise (EPNdB)   GEX   (Part 36, Stage 3) Take-off   82.4   (89)
Approach   89.8   (98) Sideline   88.6   (94)           Interior         Cabin
length excluding         cockpit   48.35 ft   14.7 m Cabin width centerline  
8.17 ft   2.49 m Cabin width floor line   6.92 ft   2.11 m Maximum height   6.25
ft   1.91 m Floor area   335 sq. ft   31.1 m2 Cabin volume excluding        
cockpit   2,140 cu ft   60.6 m3 Passenger door: height   6.17 ft   1.88 m
width
  3.0 ft   0.91 m
height to sill
  5.3 ft   1.63 m Baggage door: height   2.75 ft   0.84 m
width
  3.58 ft   1.09 m
height to sill
  6.58 ft   2.01 m Aft storage volume   185 cu ft   5.24 m3

        January 2002 (BAC)     1

 



--------------------------------------------------------------------------------



 



Schedule “A”

DIAGRAM [f90725f9072502.gif]

                          Weights                     A.   Maximum ramp weight *
  95,250 lb.   43,205 kg   Maximum payload (D-E)   5,700 lb.   2,585 kg B.  
Maximum gross take-off   95,000 lb.   43,091 kg   Payload with maximum fuel  
1,600 lb.   726 kg     weight *           (A-E-F)         C.   Maximum landing
weight   78,600 lb.   35,653 kg   Fuel with maximum payload   39,250 lb.  
17,804 kg D.   Maximum zero fuel   56,000 lb.   25,401 kg   (A-D)            
weight           NBAA IFR fuel reserve (8   3,100 lb.   1,406 kg E.   Basic
operating weight**   50,300 lb.   22,816 kg   pax)         F.   Maximum fuel
weight   43,350 lb.   19,663 kg            



*   Standard Max Gross Take-off Weight of 93,500 lb, (42,411 kg). Also Optional
Service Bulletin available increasing Max gross Take-off Weight 96,000 lb,
(43,545 kg).   **   MWE @ 41,500 lb (18,824 kg) plus operating items @ 1,890 lb
(857 kg) plus completion allowance @ 6,910 lb (3,134 kg).

        January 2002 (BAC)     2

 



--------------------------------------------------------------------------------



 



Schedule “A”

3.0    PERFORMANCE

          Take-off (SL, ISA, Max take-off weight)         Take-off distance  
5,820 ft   1,774 m Rotation speed – Vr   125 kts           NBAA, IFR Range      
  Normal cruise speed of 0.85M   6,010 nm   ± 1%           Landing (SL, Max
landing weight)         Landing distance   2,670 ft   814 m Approach speed –
Vref   128 kts           Cruise         Mmo (above 30,870 ft)   M 0.89   513 kts
High speed   M 0.88   505 kts Normal speed   M 0.85   488 kts Long range speed  
M 0.80   459 kts Maximum certified operating
altitude   51,000 ft   15,545 m Maximum initial cruise altitude
after MTOW departure   43,000 ft   13,106 m

4.0    CERTIFICATION

The Aircraft is certified to chapter 525 change 6 of the Canadian Airworthiness
Manuel by Transport Canada (TC), to FAR 256 of the American Federal Aviation
Administration (FAA) up to and including Amendment 97 and to the Joint European
Type Certification requirements of JAR 25 at Change 14 (as amended by any
additional special conditions applied by the certifying authorities). The
Aircraft is certified for operations in day and night, under VFR and IFR
conditions and is RVSM compliant.

Seller will provide Buyer an FAA Standard Airworthiness Certificate.

5.0     STRUCTURAL DESIGN

The Aircraft is a swept-wing monoplane with a pressurized cabin and is capable
of accommodating a pilot, a co-pilot, a third crewmember and up to 19
passengers.

The Aircraft structure, in general, is fabricated from aluminum alloy but also
includes alloy steels, stainless steel, titanium and composites. Materials used
are in accordance with standard U.S. aerospace industry specifications for
aircraft quality materials.

The Aircraft structure and systems are designed and installed to facilitate
inspection, maintenance and permit ready removal of appropriate items. Parts and
assemblies subject to ready removal from the Aircraft are interchangeable and/or
replaceable from one BD-700-1A10 aircraft to another where Seller considers this
practical.

The Aircraft and its installed equipment is certified to operate at ground level
ambient temperatures from -30ºC (-22ºF) to +45ºC (+113ºF). The Aircraft
pressurization system is certificated for operations up to a maximum of pressure
altitude of 51,000 ft.

6.0    FUSELAGE GROUP

The fuselage consists of nose, center and aft sections joined together. It
incorporates attachments for the tail group, engine support structure, pylons
and nose landing gear. Except for the nose and aft sections, the fuselage
cross-section is a 106-inch diameter circle.

The fuselage is of semi-monocoque construction, utilizing chem-milled alloy
skins with aluminum alloy frames and stringers. Areas adjacent to or affected by
high heat sources are constructed of fire-resistant or fireproof materials as
appropriate.

A radome of composite material and designed for use with a high resolution X
band radar is installed on the fuselage nose.

The fuselage is designed for internal pressurization with the pressure-sealed
area extending from the bulkhead forward of the flight station in the nose to
the bulkhead aft of the cabin. The latter bulkhead forms the aft face of the
baggage compartment.

7.0     WING GROUP

The wing is a swept unit mounted at the side of the fuselage and incorporates
winglets, ailerons, ground spoilers, multifunction spoilers, inboard, mid and
outboard single slotted Fowler flaps, integral fuel tanks, slat support and
structures for the main landing gear. Access holes and covers are provided in
the wing skin panels to permit access to the entire wing interior.

The wing is a two-piece unit consisting of spars covered top and bottom with
stiffened skin panels of aluminum alloy. Shear web type ribs carry the air
loads, act as contour support and fuel tank baffles. The tanks are compartmented
and mechanically sealed using sealing compounds. The tanks have an overcoat of
polyurethane.

Part-span slats mounted on the forward spar together with a fixed leading edge
part form the leading edge, excluding the winglets. Thermal anti-icing is
provided inside the slats and fixed leading edge.

The wing includes the following control surfaces:



•   Inboard, mid and outboard fowler flaps, incorporated into the trailing edge.
  •   Slats mounted on forward spar from the wing leading edge. Thermal
anti-icing is provided inside the slats.   •   Ailerons, constructed of carbon
fiber reinforced plastic skins and spar, with full depth honeycomb core, and
metallic hinge fittings. They are sealed and are protected against lightning
strikes.   •   Six spoilers mounted on hinges attached to the rear and auxiliary
spar in the upper surface of each wing. The two inboard spoilers’ function as
ground spoilers, while the remaining four are multi-function. The spoilers are
constructed of carbon fiber reinforced plastic and honeycomb. They are sealed
and are protected against lightning strikes

        January 2002 (BAC)     3

 



--------------------------------------------------------------------------------



 



Schedule “A”

8.0     EMPENNAGE GROUP

The empennage is of a “T” configuration, comprising an incidence adjustable
horizontal stabilizer with elevators, mounted at the top of a vertical
stabilizer and rudder.

The horizontal stabilizer is a one-piece sweptback unit mounted at the top of
the vertical stabilizer. It incorporates pivot and actuation mounting fittings
to allow incidence adjustments, hinges for elevators and provision for sealing
at its interface with the vertical stabilizer.

The fully cantilevered sweptback-type vertical stabilizer is an all-metal
construction unit and incorporates the rudder, also an all-metal construction
unit. The leading edge incorporates the HF antenna.

9.0     LANDING GEAR

The Aircraft undercarriage is composed of one steerable nose landing gear
(NLG) and two trailing-link type main landing gear units (MLG). Each nose and
main gear assembly has twin wheels and tires. The main wheels are fitted with
hydraulically powered and electrically actuated carbon brakes. Anti-skid
protection and automatic braking is also provided.

The landing gear is of the tricycle type. The two MLG assemblies, one located on
the inboard portion of each wing, retract inboard each into the MLG bay located
in the central fuselage. The NLG assembly is located beneath the cockpit and
retracts forward into the nose section of the fuselage. Normal extension and
retraction is electrically controlled and hydraulically operated by the cockpit
landing gear control handle located in the center console.

Landing gear position and status is visually displayed on EICAS and aurally
annunciated in the cockpit. The anti-skid, brake control, nose wheel steering
indications and status are also displayed on EICAS and interface with the
central maintenance system for failure detection.

The Aircraft has four braked main wheels (two per main gear), and two free
rolling nose wheels. The main wheels and nose wheel are fitted with tubeless
tires incorporating fusible plugs for over temperature protection and metallic
diaphragm plugs for over pressure protection.

Brake temperature is monitored with a system consisting of four sensors each
mounted in a brake housing and a brake temperature-monitoring unit. Independent
brake temperature is indicated in the cockpit on the EICAS.

The brake/anti-skid control system interfaces with a dual integrated digital
electronic controller with autobrake capability. The control unit provides brake
control with independent wheel anti-skid protection, locked wheel crossover
protection, touchdown protection, gear retract braking and
Built-In-Test-Equipment (BITE).

The steering system is comprised of an electronically controlled and
hydraulically powered actuation of the nose landing gear steering actuators for
taxi, take-off and landing operations. When the steering is not active due to
pilot selection or failure conditions, the system continues to provide effective
shimmy damping to ensure dynamic stability of the nose wheel.

Steering commands are input to the Electronic Control Unit (ECU) through the
pilot’s hand wheel (full authority) and/or rudder pedals (limited authority).

Landing gear retracted, in travel, not safe or down-and-locked as well as gear
doors open indication is provided to the crew via the EICAS system. “Gear not
down” aural warning is provided.

10.0    POWER PLANT

Two Rolls-Royce Deutschland BR710A2-20/01 bypass turbofan engines power the
Aircraft. The engines produce 14,750 lb. of thrust up to 35°C (ISA+20°C) at sea
level. The engine is assembled from seven sub-assemblies: fan rotor,
intermediate fan casing, HP compressor, combustor/HP turbine, LP turbine,
exhaust case and accessory gearbox. It has a single stage low-pressure fan
driven by a two stage shrouded low-pressure turbine. A ten-stage high-pressure
compressor is driven by a two-stage high-pressure turbine. The first four stages
of the compressor are equipped with variable-pitch stators controlled by the
engine’s Full Authority Digital Engine Control (FADEC). The combustor is an
annular conventional flow type designed for low emissions and smoke control. A
forced mixer exhaust is integrated with a two-door full flow type thrust
reverser. The hydraulically operated thrust reverser system, with weight on
wheels or wheel spin-up available, will deploy when the thrust reverser levers
on the throttle quadrant are operated. For maintenance, the thrust reverser can
be locked open.

The engine has been designed for “on condition” type maintenance which requires
periodic inspection of specific major components. Only those parts that show
distress are replaced or overhauled. The periodic maintenance checks are
established utilizing the MSG-3 process.

The complete power plant assembly is detachable from the pylon as a unit.

Auxiliary Power Unit (APU)

A Honeywell RE220 gas turbine APU is installed in the Aircraft tail cone to
provide bleed air and electrical power on the ground and in flight. Control of
APU speed and temperature is automatic. APU starting is initiated by a single
switch located in the cockpit.

The APU supplies bleed air for cabin cooling and heating, as well as engine
starting. The APU also drives a 40/45 kVA generator, which provides electrical
power on the ground and as back-up to the main engine driven generators
in-flight.

11.0    EQUIPMENT & FURNISHINGS

The Aircraft has a flight compartment and main cabin. The flight compartment
includes the following equipment and furnishings:



•   All instruments and control panels   •   A checklist holder and letdown
sheet holder   •   A map holder on each control wheel   •   Storage for flight
handbooks and maps adjacent to each pilot   •   Storage compartments in the
cockpit side consoles for the stowage of clip boards, charts, etc.

        January 2002 (BAC)     4

 



--------------------------------------------------------------------------------



 



Schedule “A”



•   16g pilot and copilot reclining seats (adjustable vertically and
horizontally) with five point shoulder harnesses and inertia reels.

12.0     SYSTEMS

Flight Controls

Flight controls consist of two separate elevators, two ailerons, a single
rudder, a trimmable horizontal stabilizer, eight multi-function spoilers and
four ground spoilers. Six segments of Fowler flaps and eight segments of leading
edge slats are also installed.

The primary flight controls are conventional, mechanically controlled and
hydraulically operated. Cockpit surface position indications are displayed on
EICAS. Primary lateral control is accomplished by hydraulically powered ailerons
and assisted by multi-function spoilers. The aileron control is a dual system
with anti-jam protection. Pitch control is provided by a dual mechanical control
system activating two separate hydraulically operated elevators. Yaw control is
provided by means of three power control units hydraulically powering the
rudder.

The flap/slat system is controlled by an integrated flap/slat selector located
in the cockpit with positions displayed on EICAS.

Eight multi-function, electrically controlled spoilers are installed, with
simplex hydraulically powered PCU’s, one per surface. These spoilers provide
roll control to assist the ailerons, in particular for crosswind landing cases.
The spoilers can also be symmetrically controlled by the pilot, to be used as
speed brakes, via the flight spoiler control lever. On the ground, these
spoilers act as lift dumpers, and are automatically deployed similarly to the
ground spoilers. Spoiler position is displayed on EICAS. To provide ground lift
dumping, four ground retract/extend spoilers (inboard/outboard) with simplex
actuators are installed. They are controlled in pairs by a hydraulic manifold
and are automatically commanded to deploy by their dual controllers, along with
the multi-function spoilers, upon Aircraft touchdown or rejected take-off.
Status and positioning is displayed on EICAS.

Lateral and directional trim is accomplished by controls on the center console
that operate electric trim actuators. Longitudinal trim is accomplished by
switches on the pilots’ control wheels, which command changes in the horizontal
stabilizer angle through flight control units. Mach trim is also provided by the
flight control units. Trim indication is provided on EICAS. To provide ground
lift dumping, four ground retract/extend spoilers (inboard/outboard) with
simplex actuators are installed. They are controlled in pairs by a hydraulic
manifold and are automatically commanded to deploy by their dual controllers,
along with the multi-function spoilers, upon Aircraft touchdown or rejected
take-off. Status and positioning is displayed on EICAS.

Fuel System

Fuel is contained in a wet wing box structure sealed to form three main separate
wing tanks. An aft fuel tank is located to the aft side of the rear pressure
bulkhead.

Each engine is supplied with fuel from its respective feed tank, which contains
two AC primary, and one DC backup electric boost pumps. Crossfeed between
engines is provided by controlling an isolation valve. Fire shut-off valves are
installed on each engine and APU feed line. The scavenge and transfer systems
maintain the feed tanks full during nose up attitudes and provide automatic
transfer of fuel from the central tank to the wing tanks.

A vent system to control the pressure in the fuel tanks is provided, terminating
in two underwing mounted ram air scoops. Also provided are two fuselage fuel
vent surge boxes to prevent fuel spillage. Cockpit control is provided on the
overhead panel and fuel quantity and warnings are displayed on EICAS.

A single point pressure refuel/defuel manifold containing shut-off valves is
provided.

A fuel re-circulation system is provided to ensure continued operation of the
fuel system even during flights of long duration at extreme temperatures.

Hydraulic System

Three fully independent and isolated hydraulic systems provide power to the
flight controls and other systems in the Aircraft. All three systems operate at
a nominal pressure of 3,000 psi, and use phosphate ester Type IV low density
hydraulic fluid.

System #1 powers flight controls and left hand thrust reversers. System #2
powers flight controls, right hand thrust reversers, brakes and main landing
gear emergency extension. System #3 supplies pressure to flight controls,
landing gear, nose steering and brakes. In case of emergency, a ram air turbine
(RAT) system incorporates a hydraulic pump, which provides essential power to
the systems through System #3.

Visual and aural indication regarding the system status, including system
pressure, quantity and temperature, pumps and shut-off valve status, is given in
the cockpit via EICAS.

Electrical System

Primary electrical power is provided by four 40 kVA alternating current (AC)
generators. Two generators are coupled to each engine auxiliary gearbox. Also,
electrical power may be provided by a 45 kVA generator coupled to the APU.
Direct current (DC) electrical power is provided by four 150A transformer
rectifier units (TRU), powered from the AC power sources. In case of emergency,
electrical power is provided by a 9 kVA ram air turbine (RAT) generator and by
two nickel-cadmium batteries. (1-25 Amp-hr and 1-42 Amp-hr).

On the ground, electrical power can be provided either via the AC or the DC
external power receptacle.

The AC power distribution system is divided in four independent and isolated
distribution systems/buses, which are normally fed by different power sources
and are virtually interrupt free.

Power distribution to user equipment is handled by the electrical management
system (EMS) providing automatic

        January 2002 (BAC)     5

 



--------------------------------------------------------------------------------



 



Schedule “A”

system reconfiguration, optimizing availability of electrical power to user
equipment and minimizing pilot workload. Two EMS control and display units are
located in the cockpit for monitoring and control by the pilots. As required.

Environmental Control System

The dual environmental control system (ECS) provides the following:



•   A supply of conditioned air to the cabin and cockpit;   •   Cabin
pressurization;   •   Hot air anti-icing for the wing and engine air intake;   •
  Ventilation and cooling air for the avionics equipment;   •   Emergency
pressurization.

Each ECS consists of an engine bleed management system and an air cycle machine.

Conditioned air supply to the cabin and cockpit is provided by two separate
systems; one system responding to the temperature selection of the cockpit and
the other to the cabin. Cabin air temperature is sensed in two locations and the
signals input to the ECS temperature controller. Conditioned air to the cabin is
distributed from a duct on each side of the cabin. Conditioned air for the
cockpit is supplied to the roof, side console panels and to the forward cockpit
panel. Individual adjustable overhead air vents (gaspers) are installed at each
pilot’s position.

The cabin pressure system consists of two independent controllers, interfacing
with EICAS. The controllers automatically command the cabin altitude through
their auto schedule, by regulating the electrically actuated outflow valves.
Landing altitude is set via the FMS, however, a cockpit panel mounted selector
provides an alternate means of choosing landing altitude if the FMS is not used.
An independent protection is provided to automatically close the outflow valves,
should cabin altitude exceed 15,000 ft. In automatic mode the system controls
and maintains a cabin pressure altitude not to exceed 6,000 ft. up to 45,000 ft.
and 7,230 ft. at 51,000 ft., providing appropriate cabin pressure control
performance during steady and transient conditions. Cabin differential pressure,
cabin pressure altitude and cabin pressure altitude rate of change are indicated
on EICAS. A warning is displayed if the cabin pressure altitude exceeds 9,000
ft.

The wing and engine inlet anti-ice is an evaporative thermal bleed air system.
It utilizes engine bleed air supplied from the intermediate or high stage engine
bleed port according to the flight conditions. Each slat leading edge is
comprised of a telescopic duct and flex joints. Piccolo tubes are provided to
distribute the hot air inside the slat leading edge. The anti-ice system control
and components status is displayed on EICAS.

The Aircraft windshields and cockpit side windows are electrically anti-iced.
The pitot heads, static ports, angle of attack sensors and temperature probe are
also electrically anti-iced.

Oxygen System

A gaseous oxygen system for flight crew protection in the event of a emergency
decompression is installed in the Aircraft. Quick-donning pressure demand type
masks with mask mounted regulators are provided for each pilot. A crew system
pressure indication and low pressure warning is provided on EICAS.

Four oxygen supply cylinders with capacity of 50 cu.ft. each are installed to
serve the flight crew and passengers.

Fire Protection

A fire detection and warning system with fault discrimination is installed, with
fire detectors located in each engine nacelle and in the APU compartment. Three
red fire warning lights are installed in the cockpit fire handles, one each for
each engine nacelle and one for the APU compartment. An element in the wheel
well warns of an overheat condition in either of the main wheel wells.
Indication and test switches are provided in the cockpit.

A two-shot Halon fire extinguishing system for each engine and a two-shot system
for the APU are installed in the fuselage aft section. The fire extinguisher
bottle is fitted with a low-pressure switch, which provides an annunciation in
the cockpit when pressure drops below a predetermined pressure setting.

One Halon type fire extinguisher is installed in the flight crew compartment.

Maintenance System

A Central Aircraft Information and Maintenance System (CAIMS) is installed in
the Aircraft and uses a Portable Maintenance Access Terminal (PMAT) to access
and monitor Aircraft system status. Each Aircraft system performs continuous
self test and reports its current status to the PMAT, in addition to internally
storing fault data along with time of occurrence and flight information.

The PMAT interprets the fault data and displays fault information in plain
English along with flight deck effects. The fault information is linked to the
aircraft maintenance manual (AMM) that is contained on a CD ROM incorporated in
the PMAT, providing immediate access to maintenance and trouble shooting
information.

The PMAT is also used to interrogate systems to download flight fault
information and to initiate built in test functions.

The capability to interrogate CAIMS in-flight is available as an option and
provides some of the maintenance features such as flight deck effects and fault
correlation with a direct link to the AMM.

13.0     INSTRUMENTATION & AVIONICS

General Description

The Aircraft is equipped with a six-tube Honeywell Primus 2000 XP avionics
suite. The six displays are laid out in a six-across configuration. Two displays
in front of each pilot provide Primary Flight Display (PFD) and Multi-Functional
Display (MFD) information. The PFD presents flight director, airspeed, altitude,
attitude, heading, as well as Horizontal Situation Indication (HSI). The MFD
provides moving map and weather radar information as well as traffic warnings
from the Traffic and Collision Avoidance System (TCAS). The MFD may be manually
reverted to either a PFD or EICAS.

        January 2002 (BAC)     6

 



--------------------------------------------------------------------------------



 



Schedule “A”

The Engine Indication and Crew Alerting System (EICAS) system is installed
consisting of a primary EICAS display, a secondary EICAS display (both installed
on the center instrument panel), data acquisition units and a control panel. The
functions provided by the EICAS are as follows:



•   Engine parameter display   •   Crew alerting messages   •   Aural warnings  
•   Aircraft synoptics pages for



  -   Flight Controls     -   Electrical Systems     -   Hydraulics Systems    
-   Fuel System     -   Anti-Ice System     -   Environmental Control System



•   Aircraft systems indications for



  -   Gears     -   Doors     -   FDR     -   Lamp Driving     -   APU     -  
Brake Temperature     -   Cabin Pressurization.

EICAS displays can be displayed on either or both of the Multi-Function Displays
(MFD) by manually switching in the event of a failure. Master caution and
warning indications are located on the glareshield at both crew positions.

A digital flight data recorder (FDR) system is installed to provide a record of
Aircraft parameters required by the FAA and includes an underwater location
device.

The following standby instruments are installed in the Aircraft:



  -   Attitude indicator     -   Combined airspeed/indicator/altimeter     -  
Compass

Auto Flight

The Aircraft is equipped with an autoflight system, which provides the following
major functions:



  -   Flight Director     -   Autopilot     -   Yaw Damper     -   Autothrottle

The flight director modes are selected on the flight control panel or via the
go-around switches on the throttles. The flight director commands and mode
selection is displayed on the PFD. The flight director modes include:

Flight Director Modes

          Lateral   Vertical   Multi-Axis - Heading Select   - Altitude Hold   -
Approach - Navigation   -Altitude Select   - Go Around - Approach   - Vertical
Speed Select   - Takeoff - Back Course   - Flight Level Change   - Windclear
   Guidance     - VNAV    

The dual autopilot system outputs pitch and roll steering commands to the
autopilot servos. The autopilot engage status is displayed on the PFD.

The dual yaw damper system provides yaw damping and turn coordination functions.

The autothrottle computations are performed within two integrated avionics
computers. Each computer is capable of independently driving both throttle
servos to move the throttles and provides inputs to the engine full authority
digital engine control (FADEC). Autothrottle modes are integrated with autopilot
modes. The autothrottle performs the engine synchronization function.

Communications

The Aircraft communication system is comprised of:



•   Two VHF communication systems. Transceiver tuning is achieved through either
of two RTU’s. Space and power provisions are made for a third VHF system.   •  
A dual digital HF communication system. Tuning is achieved through either of the
two RTU’s or the two FMS CDU’s.   •   A single SELCAL system which provides an
aural annunciation and an EICAS message when a preset code is received by either
the VHF or HF radios. The system is capable of monitoring three VHF and two HF
radios.

Provisions are made in the Aircraft for the following:



•   SATCOM (6-channel) – space and power provisions   •   Datalink – Space and
power provisions   •   Flight phone in the cockpit.   •   Passenger Address
Amplifier Unit.

A two channel interphone system with hand held microphones and individual
controls for pilot and co-pilot is installed in the Aircraft. Radio transmission
press-to-talk buttons are located on the control wheels. An intercom/hot mic
switch is incorporated in each audio control panel.

A Cockpit Voice Recorder system is installed to record area voice communication,
as well as pilot and co-pilot communication. The unit records continuously and
retains the last thirty minutes of voice data.

Indicating/Recording Systems

All instrument presentations are graduated in United States units of measure for
land planes (fuel quantity in lb., fuel flow in lb./hr., altitude in ft.),
except temperature indicators (in degrees Celsius) and airspeed indicators (in
knots or Mach number as applicable). All placards read in the same units as the
instruments affected.

The arrangement of the controls and instruments allow the pilots to fly the
Aircraft from the LH or RH seat. A center console is installed between the pilot
and co-pilot, on which the engine and system controls and trim controls are
mounted.

Two clocks are installed, one on the pilot’s side panel, the other on the
co-pilot’s side panel.

Navigation

The navigation system includes the following components:

        January 2002 (BAC)     7

 



--------------------------------------------------------------------------------



 



Schedule “A”

Air Data System (ADS) – The ADS consists of three digital air data computers
(ADC’s). Three total air temperature probes are installed to provide temperature
inputs to the ADC’s. The ADC’s use pitot, static and temperature inputs to
compute altitude, vertical speed, airspeed, and Mach number data.

Electronic Flight Instrument System (EFIS) – An EFIS is provided with the
Aircraft utilizing the PFD, the MFD and a display control panel for each pilot.
The processing and symbol generation is part of the integrated avionics
computer.

Weather Radar – A digital color radar system with dual radar controller is
installed. Radar data is displayed on the MFD’s. The system also has turbulence
detection capability. Space and power provisions are present for an optional
lightning sensor system.

Radio Altimeter – Two radio altimeters are installed with data displayed on both
PFD’s.

Inertial Reference System (IRS) – Three inertial reference units are installed
each providing attitude and heading, rate, acceleration and position data for
use by EFIS, AFCS and other systems. IRS position data is utilized by the FMS’s
for navigation. Integrated mode select units coupled to each inertial reference
unit allow selection of IRS modes (NAV or ATT). IRS initialization is via either
FMS or the Lasertrak unit, which can also act as a back-up navigator. One
inertial navigation display unit (INDU) is installed to provide basic navigation
capabilities as back-up to the FMS.

Very High Frequency (VHF) Navigation – Two VOR/ILS/MKR VHF navigation systems
are installed in the Aircraft. Both systems are tuned by the RTU’s.

Automatic Direction Finder (ADF) – Two digital ADF systems are installed in the
Aircraft. The ADF receivers are tuned by the RTU’s.

Distance Measuring Equipment (DME) – Two 6-channel DME systems are installed.
Channel 1 and 2 are manually tuned, while the remaining channels are tuned by
the FMS.

Air Traffic Control (ATC) Transponder – Two Mode-S transponders are installed in
the Aircraft. Transponder control and selection are performed via the RTU’s.

Traffic Collision Avoidance system (TCAS) – A TCAS is installed comprising of a
TCAS processor, one top mounted directional antenna and one bottom mounted
omnidirectional antenna. The system is controlled by the RTU’s.

Flight Management System (FMS) – The Aircraft is equipped with two FMS’s
comprising of two color CDU’s flight management computers and a fixed data
loader, installed on the pilot’s side console, which can interface with the FMS.
The FMS includes the following features:



  -   Flight plans     -   Lateral and vertical navigation     -   Dual
operation     -   Map data outputs for EFIS     -   Worldwide database,
including airways, SIDS and STARS     -   Holding pattern specification for any
waypoint and a present position hold at any time     -   Back-up radio tuning  
  -   Progress data display     -   Autothrottle interface     -   Fuel leak
detection     -   Space and power provisions are present for a third FMS.

Global Positioning System (GPS) – A single GPS system is installed. GPS data is
fed to the FMS. Space and power provisions are present for the installation of
an optional second GPS.

Enhanced Ground Proximity Warning System (EGPWS)

– A GPWS system with wind shear detection is installed. Warnings are displayed
in the PFD, enhanced terrain avoidance is displayed on the MFD’s.

In addition to the above, provisions are made for the following optional
equipment:



•   Head-up Guidance System   •   Cockpit printer   •   Emergency Locator
Transmitter (ELT)

14.0    CUSTOMER SUPPORT SERVICES

Inspection and Acceptance Procedures

Seller will advise Buyer when the Aircraft will be available for Buyer’s
inspection and acceptance in accordance with the Agreement. Buyer will be
entitled to have as many representatives as it deems required to participate in
the inspection and acceptance of the Aircraft; however, only 2 representatives
of Buyer may participate in flight tests due to safety, insurance and regulatory
requirements.

Flight Operations Support

Upon request by Buyer, Seller will provide, at no additional cost, the services
of its pilots for the following activities:



i)   One pilot to assist Buyer during acceptance of the Completion Work from the
interior completion center.   ii)   One pilot, for a period of up to 14 days
from Delivery Time, to familiarize Buyer’s flight crews with day-to-day Aircraft
operations.

In addition, Seller will provide, at no additional cost, the services on one
dedicated, on-site, field service representative (FSR) to assist with the
start-up of flight operations of the Aircraft for an initial period of 14 days.
Buyer will be responsible to reimburse the reasonable travel and living expenses
of Seller’s pilots and FSR.

Training

As part of the Purchase Price, Seller shall make available, at its designated
facilities, the following courses:



•   A ground and simulator flight-training program for four qualified pilots to
type rating;   •   Ground maintenance-training program for two mechanics; and  
•   Training for two flight attendants.

        January 2002 (BAC)     8

 



--------------------------------------------------------------------------------



 



Schedule “A”

Buyer shall be responsible for all travel and living expenses of Buyer’s
personnel. Seller recommends that all training be completed before placing the
Aircraft into service, but, in any event, all training must be completed no
later than 1 year from Delivery Time or Buyer’s rights to training at no
additional cost shall expire.

Technical Data and Services

The Aircraft will be delivered with the following documentation and the
technical publications that are included in the Purchase Price of the Aircraft:

          Manual Description   Quantity
Service Bulletins
    1  
Airplane Flight Manual
    2  
Quick Reference Handbook
    2  
Flight Crew Operating Manual
    2  
Flight Planning and Cruise Control Manual
    1  
Ground Handling & Service Information
    1 *
Maintenance Manual
    1 *
Wiring Diagram Manual
    1 *
Wiring List Manual
    1 *
System Schematic Manual
    1 *
Illustrated Parts Catalog
    1 *
Time Limits/Maintenance Checks
    1 *
Structural Repair Manual
    1 *
Weight & Balance Manual
    1 *
Non-Destructive Test Manual
    1 *
Illustrated Tool & Equipment Manual
    1 *
Component Maintenance Manual
    1 *
Maintenance Planning Document
    1 *
Fault Isolation Manual
    1 *
Fault Reporting Manual
    1 *
Rolls-Royce Service Bulletins
    1  
Rolls-Royce Time Limits Manual
    1  
Rolls-Royce Power Plant Build-Up
    1  

The manuals identified with an asterisk (*) are delivered in CD-ROM format. All
others are delivered in hard copy.

In addition, commencing at Delivery Time, Seller shall make available, from time
to time, to Buyer at its last address provided by Buyer in writing to Seller,
service bulletins and general information applicable to the Aircraft, as well as
any amendments to the documentation and technical publications referred to above
applicable to Buyer’s Aircraft, for a period of 10 years after delivery of the
last BD-700-1A10 aircraft manufactured by Seller. Seller shall provide this
service at no additional cost to Buyer for a period of 5 years from Delivery
Time.

Computer Integrated Maintenance Management System (CIMMS)

In order to facilitate the performance of maintenance of the Aircraft at
required intervals, Seller provides Bombardier’s Computer Integrated Maintenance
Management System (CIMMS) free of charge for one year commencing at the
induction of the Aircraft at the Completion Center and, upon subscription,
renewable annually thereafter.

Any computer software (“Software”) delivered by Seller to Buyer in connection
with the CIMMS program or the Aircraft, excluding any Software covered by
separate license agreements (whether shrink-wrap or otherwise), is being
licensed to Buyer and not sold. Seller hereby grants to Buyer (who for this
purpose is a mere licensee) a personal, nonexclusive, and non-transferable
(except in connection with a transfer of the Aircraft) license to use the
Software solely for its intended purpose and solely in connection with the
intended operation of the Aircraft. The Software, all copies thereof, and all
derivative works based thereon, in whole or in part, and all copyright, patent,
trade secret, and other intellectual and proprietary rights therein (whether
arising under the laws of Canada, the United States, or under other foreign laws
or international treaties), are and shall remain the property of Seller. All
copyright, patent, trademark, and other similar notices shall be displayed as
designed. Buyer shall not duplicate or permit the duplication of the Software.
Buyer shall not modify, translate, reverse assemble, reverse engineer, or
decompile the Software, in whole or in part. The license shall terminate when
the Software is no longer being used as intended in connection with the CIMMS
program or the Aircraft.

Bombardier Smart Parts Plus Program

Buyer will have the option of enrolling the Aircraft in Bombardier’s Smart Parts
Plus program applicable to the Aircraft. These programs provide aircraft parts
and components replacement coverage at a fixed dollar rate per flight hour.

15.0     WARRANTY

15.1   Seller warrants to Buyer that at Delivery Time, the Aircraft shall be
free from: i) defects in material, ii) defects in manufacture and iii) defects
in design, having regard to the state-of-the-art as of the time of design of the
Aircraft (“Warranty”). Seller’s sole obligation and liability under this
Warranty is a) expressly limited to correction by repair, replacement or rework
of the item(s) by Seller (or its affiliates) at its facilities, or at such other
facility as may be designated by Seller, of any defect specified above and b)
subject to Buyer giving notice to Seller of a claim under this Warranty as soon
as practicable but in no event later than expiration of the Warranty periods set
forth below. Any item(s) (excluding the Aircraft) found defective shall be
returned to Seller at Seller’s expense.

15.2   The Warranty in respect to the Aircraft shall be for 5,000 flight hours
or 5 years from Delivery Time, whichever first occurs except that for the
Completion Work, the Warranty shall be for 2,000 flight hours or 2 years from
Delivery Time, whichever first occurs.

15.3   Notwithstanding the above, the Warranty period applicable to airframe
primary metal structures as defined in Section 51 and as detailed in Sections 53
(Fuselage), 55 (Stabilizers) and 57 (Wings) of the Aircraft Structural Repair
Manual in effect as of the date of this Agreement shall be for 20,000 flight
hours or for 20 years from Delivery Time, whichever first occurs; provided,
however, that such extended Warranty period does not apply to doors, fairings,
covers and systems/equipment support structure, for which specific items the
Warranty period shall be as stated in Article 15.2.

        January 2002 (BAC)     9



--------------------------------------------------------------------------------



 



Schedule “A”

15.4   Buyer shall be entitled to claim a repair, replacement or rework pursuant
to this Warranty provided:



i)   the Aircraft has not been operated or maintained in material violation of
the provisions of Seller’s Approved Flight Manual, Maintenance Manual and
Service Bulletins, and as each thereof may be amended from time to time by
Seller;   ii)   an installation, repair, alteration or modification to or of the
Aircraft made by Buyer or a third party has not been the cause or a contributing
cause of the defect;   iii)   the Aircraft has not been subjected to misuse,
abuse or accident or has not been improperly stored and protected against the
elements when not in use.

15.5   Notwithstanding any other provisions herein, the Warranty shall not apply
to any engines installed on the Aircraft. The engine warranty shall be provided
directly by the engine manufacturer (Rolls-Royce Deutschland) to Buyer, shall be
the sole responsibility of the engine manufacturer, and the rights of Buyer with
respect to the engines shall be a matter as between the engine manufacturer and
Buyer. Buyer agrees that Seller shall have no obligation or liability for any
engine warranty including, without limitation, any lack of performance,
reliability or maintainability of the Aircraft as a result of the engines.

15.6   Seller does not warrant any accessory, equipment or part incorporated in
the Aircraft, which is not furnished pursuant to this Agreement.

15.7   Any repair, replacement or rework under the Warranty shall be covered to
the extent of the unexpired portion of the Warranty periods set forth in this
Article 15 remaining at the time of such repair, replacement or rework.

15.8   Buyer shall maintain reasonably complete records of operations and
maintenance of the Aircraft and shall make such records available to Seller as
Seller may reasonably require. If Buyer fails to maintain those records Seller
shall be relieved of its Warranty obligations.

15.9   The Warranty is for the benefit of Buyer, its successors and all persons
to whom title to the Aircraft may be transferred during the Warranty periods set
forth herein, provided that any successor or owner shall remain subject to the
applicable provisions of this Agreement to the same extent as Buyer.

16.0    PATENT AND TRADEMARK PROTECTION

Subject to the provisions set out below, Seller agrees to indemnify and defend
Buyer and save Buyer harmless against any claim brought against Buyer that
Buyer’s use of the Aircraft constitutes an infringement of any a) U.S. or
Canadian patent or trademark, or b) foreign patent or trademark having a United
States or Canadian counterpart and issued by any country which has ratified and
is at the time of any such actual or alleged infringement a contracting party to
the Convention on International Civil Aviation and the International Convention
for the Protection of Industrial Property provided that:



i)   Buyer notifies Seller in writing of the claim within 10 days after Buyer’s
receipt of the claim;   ii)   Upon Seller’s written request, Buyer immediately
gives to Seller control over the defense and/or settlement of the claim;   iii)
  Buyer fully cooperates with Seller in such defense and/or settlement; and  
iv)   Buyer does not prejudice Seller’s conduct of such defense and or
settlement.

In no event shall Seller have any obligation with respect to any liability,
loss, damage or expense in respect of, arising out of or resulting from any lack
or loss of use of the Aircraft.

The foregoing shall only create an indemnity obligation upon Seller for claims
which are solely and directly based upon the use, sale or offer for sale of the
Aircraft. No indemnifying obligation shall arise or exist with respect to claims
that are based upon the engines, avionics equipment, or any accessory, equipment
or part thereof, or any other accessory, equipment or part which was not
manufactured by Seller or which was not manufactured exclusively pursuant to
Seller’s detailed design, or which was included in the Aircraft either by Buyer,
on behalf of Buyer or at Buyer’s request, or which was supplied by Buyer or
procured or manufactured by Seller in accordance with Buyer’s specifications,
nor shall any obligation arise or exist if the alleged infringement is based
upon the use of the Aircraft in a manner prohibited by relevant directives or
regulations issued by appropriate government agencies or instrumentalities.

Subject to the foregoing provisions of this Patent and Trademark Protection,
Seller shall pay court costs and its reasonable attorney’s fees for defending
such claim, as well as the amount of any settlement deemed advisable by Seller
or any damages that may be awarded against Buyer in respect of such claim. At
its own expense, Seller may at any time, at its option:



i)   procure for Buyer the right to continue to use the Aircraft; or   ii)  
modify the Aircraft, including modifying or replacing any part thereof to render
the Aircraft non-infringing.

In the event the use of the Aircraft by Buyer has been enjoined, Buyer shall
have the right to require Seller to take action in accordance with the
foregoing, provided that it shall be Seller’s sole option as to which
alternative action it takes. Except as expressly provided above, Seller does not
provide any other representation, warranty or protection concerning patents or
trademarks with respect to the Aircraft.

17.0     CONSULTANTS

Should Buyer retain the services of a consultant or other third party
representative (the “Consultant”) in connection with this Agreement, Buyer
agrees to have such Consultant sign Seller’s standard non-disclosure agreement.

        January 2002 (BAC)     10



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

I.     AMEND THE PURCHASE AGREEMENT AS FOLLOWS:

      ARTICLE 1.   AIRCRAFT DESCRIPTION

  Add the following sentence at the end of the paragraph: “The term
“Specification” as used herein shall include any and all changes to the
Specification as described in Article 13.19.

      ARTICLE 2.   PRICE, PAYMENT SCHEDULE AND DELIVERY

      2.3   [**]

      ARTICLE 4.   GENERAL PROVISIONS

      4.1   In the first line following “IN” insert “THIS AGREEMENT AND”.      
4.1   In the second line after “SPECIFICATION” insert “AND THE WARRANTY OF TITLE
INCLUDING ANY WARRANTY OF TITLE INCLUDED IN ANY BILL OF SALE ISSUED BY THE
SELLER”.       4.1   [**]       4.2   [**]       4.2   In the fourth line insert
“OR THE TERMINATION OF THIS AGREEMENT” before the period.       4.2   [**]

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
1/15  



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      4.3   In the third line delete the words “BOTH” and “AND” and after the
word “SELLER” add the words, “INCLUDING FOR THIS ARTICLE 4.3,” and after the
words “BOMBARDIER INC. (THE MANUFACTURER OF THE AIRCRAFT) add the words “AND
BOMBARDIER AEROSPACE CORPORATION”.       4.5   In the second line delete the
word “and” and replace with a “,” and after the word “Addendum” add the words,
“, Schedules and Exhibits”.

      ARTICLE 5.   DELIVERY AND INSPECTION      

      5.1   In the first line replace “reasonable” with “30 days prior”.      
5.1   In the third line replace 10 hours duration” with “15 hours duration,
including a “cold soak” flight of at least 10 hours in duration to verify the
operational status of the Aircraft in cold soak conditions and provided,
however, that Buyer may extend the test flight of the Aircraft if Buyer, in good
faith, believes that such extension is necessary to confirm that there is no
defect in the Aircraft.”       5.1   Insert the following sentence at the end of
the section: “All flights prior to Delivery Time (including any flight to the
delivery location) shall be at Seller’s expense”.       5.2   In the second
line, after the words “flight test” insert the words “(including those described
in Schedule D hereto which have been identified by Buyer at the execution of
this Agreement)”       5.2   In the second line following “before” insert
“Delivery Time or, subject to the parties mutual agreement,”       5.2   In the
second line delete “or”       5.2   In the sixth line, replace “3 days after
any” with “3 business days after all”.       5.2   In the sixth line following
“corrected,” insert “unless otherwise mutually agreed”.       5.3   In the first
line after “Aircraft” insert “when tendered in accordance with this Agreement
and following satisfactory completion of the inspection in accordance with
Article 5.1 and 5.2 of this Agreement”.       5.3   In the third line replace
“bill of sale” with “FAA Bill of Sale and shall deliver to Buyer at the delivery
location a warranty bill of sale in the form of Schedule “C””.

      ARTICLE 6.   PAYMENT AND TAXES

            6.2   In the third line replace “LIBOR” with “Prime”.       6.2   In
the fourth line following “Journal” insert “(“Interest”)”.       6.3   [**]

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
2/15  



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      ARTICLE 7.   LOSS OR DESTRUCTION

      7.1   [**]

      ARTICLE 8.   EXCUSABLE DELAY

      8.1   In the third line replace “directly or indirectly to” with “to
causes beyond its reasonable control which may include events of”.          
[**]      

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
3/15  



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      8.2   Delete entire Article and replace with the following:           [**]

      ARTICLE 9.   TERMINATION

      9.1   [**]       9.1   [**]       9.1   [**]       9.1   At the end of
this Article insert the following “For the purposes of this Article 9.1, the
above terminating events affecting Seller, the term Seller shall refer either to
Bombardier Inc. or its subsidiary, Bombardier Aerospace Corporation.”       9.2
  [**]       9.2   [**]       9.3   In the third line following “Purchase Price”
add “plus Interest from the date such payment was made”.       9.3   [**]      
9.4   In the second line following “Article 5” add “when tendered in accordance
with this Agreement”.       9.4   In the fourth line following “not” delete “act
to”.       9.4   In the sixth line following “default or breach” delete the
remainder of the sentence.

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
4/15  



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      9.5   In the third line following “stipulated date” insert “and Buyer
fails to cure such payment default or breach within 5 business days after
receipt of written notice by Seller”.       9.5   [**]       9.5   [**]

      ARTICLE.10   MISCELLANEOUS

      10.1   In the fifth line following “Aircraft” insert “or to a qualified
intermediary for the purpose of effecting a like-kind exchange”.       10.1  
Insert “and provided Seller shall remain the sole party responsible to Buyer for
all of Seller’s obligations hereunder” before the last period.       10.1   In
the eight line following “Agreement”, insert the following: “Buyer will not be
held jointly and severally liable if Seller provides its consent to assignment
(which shall not be unreasonably withheld) to any wholly owned subsidiary
provided that Buyer demonstrates to Seller’s satisfaction that the Assignee is
able to meet the financial obligations of this Agreement.”       10.1   In the
tenth line following “financial institution or” insert “immediately prior to
Delivery Time”.       10.1   At the end of this Article following “of securing
financing” insert “and upon assignment to a wholly owned subsidiary of Seller,
Seller (Bombardier, Inc.) shall remain jointly and severally obligated to
perform all obligations of Seller including those that survive Delivery Time
(including without limitation the warranty provisions included in Section 15 of
Schedule A hereto) and shall provide a warranty of title described in Schedule C
hereto.”       10.2   On the third and fourth line delete “or facsimile number
as shown on page 1 hereof unless such address is changed by notice given to the
other party in accordance herewith” and replace with the following: “as follows
Williams-Sonoma, Inc. c/o Aero Law Group pllc 11120 NE 2nd Street, Suite 210,
Bellevue Washington, 98004 or to the facsimile as shown on page 1.”       10.4  
In the first line after “Agreement” insert “(including the Specification,
Addendum, Schedules and Exhibits)”. The following sentence shall be added at the
end of the paragraph, “For avoidance of doubt, in the event of any discrepancy
in the Specification (not including the Completion Work), the order of
precedence shall be the Aircraft Flight Manual, Maintenance Manual and
Schedule A.”       10.6   Insert the following:           Like-kind Exchange.
Buyer may structure the transaction herein contemplated as the receipt of
replacement property pursuant to a like-kind exchange under the provisions of
Section 1031 of the Internal Revenue Code of 1986, as amended and the Treasury
Regulations issued pursuant thereto. Seller agrees to cooperate to structure the
transaction in such manner, including, without limitation, the execution of any
documents, including an amendment to this Agreement or an assignment of this
Agreement to a qualified intermediary or exchange accommodation titleholder.
Buyer may assign its rights to this Agreement pursuant to an “Assignment of
Rights Under Contract” to be executed by Buyer (as “Exchangor” thereunder) and
Seller prior to receipt of any FAA Bill of Sale or Warranty Bill of Sale
transferring legal title to the Aircraft. The provisions of such Assignment may
include the substitution of the word “Exchangor” for the word “Buyer” under this
Agreement.

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
5/15  

 



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      ARTICLE 11.   CONFIDENTIALITY

Delete Article 11 and replace with the following:

      11.1   Seller and Buyer hereby agree to keep this Agreement and its
contents confidential and each party hereto agrees that it shall not disclose,
or permit to be disclosed, the same to any person or entity, except:

              (a)   to permitted assignees or transferees of a party per the
provisions of Article 10.1 or to such party’s or their permitted assignee’s or
transferee’s counsel, accountants, auditors and Boston Jetsearch, Inc., on a
“need to know” basis, all of whom shall have agreed to keep the same
confidential;               (b)   as may be required by statute, court, subpoena
or administrative order or decree or governmental ruling or regulation of the
United States or Canada or other applicable jurisdiction on the condition that
prompt notice of the requirement for such disclosure is given to the other party
to allow such party to resist such disclosure or seek confidential treatment;  
            (c)   to the extent that such information is published, is publicly
available or is in the public domain, through no fault of the disclosing party;
or               (d)   as may be necessary for Seller or Buyer to carry out
their obligations under the Agreement.

      11.2   Seller shall ensure that no photographs, videos or any other type
of visual replication of the Aircraft or any materials as installed, or to be
installed, in or on the Aircraft, is taken by Seller or its employees and shall
use commercially reasonable efforts to ensure that no such no photographs,
videos or any other type of visual replication are taken by anyone other than by
Buyer or its representatives, or displayed or used by Seller for any purpose at
any time or under any circumstances without Buyer’s prior written consent,
except for photographs, videos or such other replications which include the
exterior of the Aircraft, without identifying (or allowing third parties to
identify) the Aircraft as belonging to Buyer or as required to allow Seller to
perform its obligations under this Agreement.   11.3   Seller shall ensure that
the Aircraft and the materials installed therein are not at any time or under
any circumstances used by Seller or anyone subject to its control for or in
connection with any promotional, publicity, media or other type of marketing or
advertising work except for promotional, publicity, media or other type of
marketing or advertising work other than as would be allowed under Article 11.2.
  11.4   Only authorized employees or representatives of Seller or employees or
representatives of Buyer including Consultants (as defined in Article 17 of
Schedule A) will be permitted access to the Aircraft. Visitors other than those
who need access to the Aircraft in order to allow Seller or Buyer to perform
their obligations hereunder shall not be permitted to view or tour the Aircraft
interior without prior consent of the Buyer or its Consultant. In the event
authorization is granted, visitors will be accompanied at all times by a Seller
representative.   II.   INSERT THE FOLLOWING NEW ARTICLES INTO THE PURCHASE
AGREEMENT

      ARTICLE 12.   INTENTIONALLY LEFT BLANK

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
6/15  

 



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

ARTICLE 13.

      13.1   [**]       13.2   [**]       13.3   [**]       13.4   [**]      
13.5   [**]       13.6   [**]       13.7   [**]       13.8   [**]      

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
7/15  

 



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      13.9   [**]       13.10   [**]       13.11   [**]       13.12   [**]      
13.13   [**]       13.14   [**]       13.15   [**]       13.16   [**]

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
8/15  

 



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      13.16   [**]       13.17   [**]       13.18   [**]       13.19   [**]

      ARTICLE 14.   [**]

ARTICLE 15.

      15.1   [**]       ARTICLE 16.   [**]

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
9/15  

 



--------------------------------------------------------------------------------



 



BOMBARDIER [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      ARTICLE 16.   [**]

III.    AMEND SCHEDULE A TO THE AIRCRAFT PURCHASE AGREEMENT AS FOLLOWS:



    For avoidance of doubt, unless otherwise noted the definitions contained
herein shall have the same meaning as those set forth in the Agreement.

1.0    INTRODUCTION



    In the third paragraph at the end of the first sentence before the period
insert “arising after the date hereof (“Governmental Requirements”)”.

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
10/15  

 



--------------------------------------------------------------------------------



 



F9072500.gif [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.



    In the fifth line of the third paragraph replace “changes” with
“Governmental Requirements”.       In the tenth line of the third paragraph
replace “changes” with “Governmental Requirements”.       [**]

2.0    GENERAL DESCRIPTION



    Under the definition of “Engines – Make/Model” delete “Make”.

4.0    CERTIFICATION



    In the third line delete “256” and replace with “25” and delete “American”
and replace with “United States”.       -   At the end of the first paragraph,
before the period, insert “, and approved for operations to Category II minima”.
      -  At the end of the second paragraph, before the period, insert “, with
no restrictions or limitations”.       -   Insert the following at the end of
section 4.0

13.0    INSTRUMENTATION AND AVIONICS



    [**]

14.0    CUSTOMER SUPPORT SERVICES



    Inspection and Acceptance Procedures       Delete the first sentence.      
In the fifth line replace “inspection and acceptance” with “inspections and
acceptances”.       Flight Operations Support

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
11/15  

 



--------------------------------------------------------------------------------



 



F9072500.gif [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.



    Flight Operations Support       In the first line of clause ii), replace
“days from” with “consecutive days following”.       Training       In the last
sentence replace “1 year” with “2 years”       In clause ii), a “.” shall be
added at the end of the sentence.       In the second line of the second
paragraph replace the word “on” with the word “of”.       Technical Data and
Services       At the end of the Manual Description, in the first line, delete
“delivered” and replace with “available”.       At the end of the Manual
Description, in the second line, delete “delivered in hard copy” and replace
with “available in hard copy. Buyer shall be provided with such manuals in any
available media as requested by Buyer.”.       Computer Integrated Maintenance
Management System (CIMMS)       In the fourth and fifth lines delete “the
induction of the Aircraft at the Completion Center” and replace with “Delivery
Time.”       At the end of the section, insert the following: “Subject to
Seller’s training schedule and provided Buyer schedules its training with
reasonable advance notice, Seller shall make reasonable efforts to ensure that
all of the training courses described in this section are provided to Buyer in
accordance with Buyer’s scheduling preferences. Furthermore, Buyer shall have
the option by co-ordinating with Seller’s training co-ordinators to substitute
the aforementioned training allotment for alternative equal value training
options.”

15.0 WARRANTY

      15.1   In the second line after “Aircraft” insert “shall conform to the
Specification and”.       15.1   In the seventh line after “item(s)” add
“including all required disassembly and reassembly to gain access to or to
remove and replace such item(s) and functional testing”.       15.1   In the
eight line after “facilities,” insert “any Bombardier Aviation Services
facility, any Global Express Authorized Service Facility,”.       15.1   In the
ninth line after “Seller”, insert “and reasonably acceptable to Buyer”.      
15.1   At the end of the first sentence, delete the period and add the
following: “, except that for a period of 10 days following expiration of a
Warranty period, Buyer may present a claim for a defect that existed prior to
the expiration of such Warranty period provided that Seller had previously
received notice of such a defect.”       15.1   At the end of the Article, add
the following: “Any matters stated in the Specification as type characteristics,
estimates, approximations, objectives, design objectives, design criteria are
excluded from the Warranty.”

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
12/15  

 



--------------------------------------------------------------------------------



 



F9072500.gif [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.

      15.4   [**]       15.4   [**]       15.4   In the second line of clause
ii), after “party” insert “(other than an affiliate of Seller)”.       15.4   At
the end of clause ii), add the words “to the extent of such contribution.”      
15.4   Delete the period at the end of clause iii) and add the following: “in
accordance with Bombardier’s Ground Handling and Service Information Manual
referenced in Article 14.0 of Schedule “A”, by any person other than Seller or
any party related to Seller, to the extent such misuse, abuse, accident or
improper storage is a cause of the defect.”       15.5   At the end of the first
sentence before the period, add the following: “but the Warranty does apply to
Seller’s installation of the Powerplant on the Aircraft, including the design of
such installation”.       15.5   Insert the following at the end of
Section 15.5:           [**]       15.6   At the end of the Article before the
period, add the following: “or any amendment to this Agreement”.       15.7  
[**]       15.8   In the fourth line following “records” insert “to the extent
Buyer fails to maintain such records and such failure prevents Seller from
determining if a claim should be covered under this Warranty”

16.0                              PATENT, COPYRIGHTAND TRADEMARK PROTECTION

          [**]           [**]           In section i) delete in its entirety and
replace with the following “ Buyer notifies Seller in writing within 20 days or
such shorter period as provided by law to file an appearance, a defense,
preliminary motions or other similar court proceedings provided that the failure
to give such notice shall be a bar to Buyer’s indemnification rights hereunder
only to the extent it is prejudicial to Seller.”

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
13/15  

 



--------------------------------------------------------------------------------



 



F9072500.gif [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.



    [**]       [**]       [**]       Add the following new paragraphs to
Article 16:       [**]       [**]

IV.     AMEND SCHEDULE A-1 TO THE AIRCRAFT PURCHASE AGREEMENT AS FOLLOWS:

2.0     SOUNDPROOFING



    Replace this article in its entirety and replace with the following:      
[**]  

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
14/15  

 



--------------------------------------------------------------------------------



 



F9072500.gif [f90725f9072500.gif]

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT
BETWEEN WILLIAMS-SONOMA, INC. AND BOMBARDIER INC.



    [**]

IN WITNESS HEREOF, the parties hereto have caused this Addendum to be duly
executed by authorized representatives as of the day and year indicated below.

              BOMBARDIER INC.
SELLER   WILLIAMS-SONOMA, INC.
BUYER

              By:   /S/ GARY L. DOLSKI   By:   /S/ W. HOWARD LESTER    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:   Gary L. Dolski   Name:   Howard Lester    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:   General Manager: Contracts   Title:   Chairman    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:   30 April 03   Date:   4-30-03    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        [**] Confidential Treatment has been requested for the bracketed
portions. The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission. WILLIAMS-SONOMA, INC.
15/15  

 